Title: From George Washington to John Hopkins, 27 April 1788
From: Washington, George
To: Hopkins, John



Sir,
Mount Vernon April 27. 1788.

I received the enclosed Tax bill by the last post in a letter from Mr Charles Lee who informed me that you had furnished him with it, and was so obliging as to offer to settle it with the Sheriff. I must beg you to accept of my best thanks for your kind offer, and shall take the liberty to trouble you upon the occasion.
The specie Tax for the years 1785 & 6 amounts to £107.11.9 which I find, by the Revenue act passed the last Session, may be discharged in Certificates of a particular description, and for the payment of which I have enclosed you 8 Warrants amounting to £107.12.2.
To discharge the Certificate tax for the above mentioned years, amounting to £91.12.8 I have enclosed 305 53/90 Dollars in Indents, which, if I am rightly informed, will pay all arrears of the Certificate tax.

I shall endeavour to procure Tobacco notes to pay £71.14.6 due for the year 1787, and will forward them to you as soon as I can obtain them.
I observe that the Sheriff, of Green Briar has, in the enclosed bill, given in a tract containing 10,990 acres which lies on the west side of the Great Kanawa, and has omitted one of 7276 Acres patanted in my name and that of George Muse but now my sole property laying on the East side of said River. If the Great Kanawa seperates the County from Green Briar from any other (as I conceive it does) this statement is erroneous; however I am not sufficiently acquainted with the bounds and divisions of those Counties to decide upon it; the Sheriff ought to know whether it is right or not, and I will thank you to mention the matter to him. The tract of 2000 Acres is also on the West side of the Great Kanawa, tho’ by the tax bill it is placed in the County of Green Briar—Independently of the tracts here mentioned, I have 3 other lying on the Ohio, between the mouths of the Great and little Kanhawa, but in what Counties they be or under what predicament they are, I know not possibly sold; tho no application has ever been made to me, or any person in my behalf, to my knowledge, for the taxes—these contain 2314 and 2448 Acres and 4395 Acres making together 9157 Acres—I have also, higher up the Ohio a small tract of 587 Acres called the round bottom but how it is taxed, or what steps have been taken to collect it I know not.
Upon the reception of this you will be so obliging as to inform me if the warrants & Indents are such as will answer the purpose. I am yours &c.

Go. Washington

